                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 UNITED STATES OF AMERICA                            )
                                                     )
                v.                                   )       No.: 2:19-CR-1
                                                     )
 RICHARD LEE DAVIS                                   )


                                 MOTION TO DISMISS
                     SUPERVISED RELEASE PETITION AND WARRANT

        Comes now the United States of America by and through the United States Attorney for

 the Eastern District of Tennessee, and moves the Court to dismiss supervised release petition and

 warrant against the above-defendant.

        Mr. Davis is currently set for a revocation hearing based on an arrest for Domestic

 Assault. There was no violence alleged other than blocking a doorway and yelling by all

 parties. The state has placed the case in a deferred status with an agreement to dismiss in one

 year if no issues arise. Mr. Davis has otherwise been very compliant with conditions of release

 and called probation while this incident was occurring.

        After consulting U.S. Probation, the United States moves to dismiss this action against

 Davis. He seems to be trying to turn his live around and if there are any issues, U.S. Probation

 will request another warrant.

                                                     Respectfully submitted,

                                                     J. DOUGLAS OVERBEY
                                                     United States Attorney

                                              By:    s/   Robert M. Reeves
                                                     ROBERT M. REEVES
                                                     BPR: 011110
                                                     Assistant U.S. Attorney
                                                     220 West Depot Street, Ste. 423
                                                     Greeneville, TN 37743
                                                     robert.reeves@usdoj.gov
                                                     423/639-6759

Case 2:19-cr-00001-RLJ-CRW Document 72 Filed 02/11/20 Page 1 of 1 PageID #: 308
